*312
Judgment reversed.

1. The claimant’s motion for a new trial alleges that the verdict is contrary to the following charge of the court, for, without considering proof of Turner’s declarations, the jury could not have found that any part of the property was given to Mrs. Hicks: “If you believe from the evidence that Turner had sold the land to Hicks and parted with the title and possession, and Hicks had possession, then no declaration made by Turner about giving a part of the land could be considered by you, and you should not consider such proof of declarations by Turner; but if made before he parted with the title and possession, then you can consider them.” It is alleged in this ground that the proof .shows that all of the alleged declarations by Turner were made after he parted with the possession and title. It is also alleged that the court erred in refusing to give the following instructions as requested: “Unless the evidence shows that Mrs. Hicks was present and heard the alleged conversation between Buchanan and Hicks about a gift of a part of the land by Turner to Hicks, then you should not consider such evidence. If you believe from the evidence that Turner had sold the land to Hicks and parted with the possession, and Hicks has possession, then no declarations made by Turner about giving a part of tbe land could be considered by you.”
2. Error is assigned in overruling tbe objection to a part of the interrogatory propounded to Buchanan, in which he was asked: “State whether or not Turner gave his daughter one half of the land.” This question was objected to as leading, which objection was made in writing upon the interrogatories before they were executed.
3. Another ground is, that the court erred in charging: “If you believe from the evidence that it was a transaction between father-in-law and son-in-law, or between father and daughter, then the transaction should be scanned with care and caution, and the bonafides of the transaction should be made clearly to appear before you find in favor of it being a bona fide transaction.”
4. Error in refusing to charge : “If you believe from the evidence that 0. "W. Turner went to Sharp, the plaintiff-, and got his permission to sell the land to Hicks, and if he afterwards sold the same to Hicks, then the plaintiff- cannot complain of such sale, if it was made in good faith and free from fraud.”
5. The remaining grounds of the claimants’ motion, and the only special ground of the plaintiff’s motion assign errors upon the admission of testimony over stated objections, without alleging that such objections were made when the evidence was offered.
Hall & Hammond, for claimants.
G. W. Gleaton and Capers Hickson, contra.